 In the Matter of EL PASOELECTRICCOMPANY, A CORPORATIONandLOCAL UNION 585, INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS;AND N. P. CLAY ET AL.'Cases Nos. R-3 and C-6.-Decided June 12, 1939Electric Utility, Railway, Bus, and International Toll Bridges Industry-Inter-ference,Restraint, or Coercion:offer to advance 2 months' salary to dissatis-fled union members who wished to leave; anti-union statements by supervisors-Company-Dommated Unions:assistance in formation, organization, and admin-istration ; domination and control over formation and administration ; neworganization started by leaders of original Plan in May 1937 found mere con-tinuation of original company-dominated Plan ; disestablished as agency forcollectivebargaining-Contract:with Company setaside-Strike:provoked inpartby employer's unfair labor practices and in part by employer's breach ofagreement to submit questions to theBoard-Employee Status:strikers heldemployees within meaning of Section 2 (3) of theAct-Discrimination:dis-charge of strikers because of union activity in going on strike held discrimina-tion-Reinstatement Ordered:all strikers except those guilty of sabotage notcondoned by the employer, those not desiring reinstatement, and one who hassince died; strikers allegedly guilty of sabotage condoned by the employerordered reinstated ; assault and battery on non-strikers held no bar to reinstate-ment-Back Pay:ordered to all strikers ordered reinstated from date of dis-charge until offer of reinstatement; ordered for those not desiring reinstate-ment from date of discharge until date of obtaining regular and substantiallyequivalent employment ; ordered to next of kin of man who died from date ofdischarge until date of death-UnitAppropriate for Collective Bargaining:unitalleged inappropriate-CollectiveBargaining:allegations in complaint chargingfailure to bargain,dismissed-Petition:dismissed, no appropriate unit beingalleged.Mr. Karl Mueller,for the Board.Mr. W. L. Ingram,of Fort Worth, Tex., andMr. N. P. Clay,,ofEl Paso, Tex., for the I. B. E. W.BrowndBrooke,by,Mr. Volmey M. Brown,of El Paso, Tex., andBaker, Botts, Andrews do Wharton,byMr. C. R. Wharton,of Hous-ton, Tex., for the respondent.Mr. J. L. Rasberry,andMr. U. S. Goen,of El Paso, Tex., for theAlliance.Mr. Melvin S. Frazier,andMiss Carol Agger,of counsel to, theBoard.13 N. L. R. B., No. 23.187930-39-vol 13--152,13 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local Union585, International Brotherhood of Electrical Workers, herein calledthe I. B. E. W., the National Labor Relations Board, herein calledthe Board, issued and duly served its complaint and amended com-plaints, dated November 8, 1935, April 24, 1936, and August 26, 1937,respectively, against the El Paso Electric Company, El Paso, Texas,herein called the respondent.-The complaint, as amended, allegedthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1), (2), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On about October 31, 1935, the I. B. E. W. filed a petition foran investigation and certification of representatives.'The respondent, subject to a reservation of its legal rights and aplea to the Board's jurisdiction on the ground that it was not engagedin interstate or foreign commerce, filed an answer and an amendedanswer in which it denied the material allegations of the complaint.The El Paso Electric Company Employees' Alliance, herein called theAlliance, also filed an answer in which it denied that the respondenthad in any way dominated or interfered with its formation or admin-istration or contributed support thereto.On September 11, 1937, theBoard, acting pursuant to Article III, Section 10 (c) (2), and Article'The original complaint was issuedby Edwin A. Elliott,RegionalDirector of theSixteenthRegion (FortWorth, Texas)on November8,1935.Pursuantto notice, ahearing on the complaint and on a petition for a determinationof representatives, whichhad been filed by the I. B. E. W.on aboutOctober 31, 1935, was startedon November 18,1935.Thereafter,the respondent filed a bill to enjoin the Board's proceedings (in theDistrict Court of theUnited States forthe Western District of Texas)and, on November26, 1935,pending a determinationof theissues raisedby theinjunctionproceeding, theBoard adjourned its hearing untilfurther notice.On December 12, 1935, the Boardissued anorder transferring the matter to theBoard,quashing the complaint,revokingthe order directing the representation investigation and hearing, and revoking the orderdesignatingthe TrialExaminer.On April 24, 1936,the Board issued and duly servedan amendedcomplaintand noticeof hearing on the questionconcerning representation.The hearing was scheduled for May 7, 1936, but was adjournedon May 11, 1936, withoutany action having been taken, upon request oftheDistrict Court before which theinjunction suit was still pendingThe District Court granted the injunctionon July 21,1936.On March 18,1937,the United States Circuit Court of Appealsfor the FifthCircuitreversed the decree of theDistrictCourt.Certiorariwas deniedby theSupremeCourt of the UnitedStates on June 1, 1937, and on June 18,1937,the injunction wasdissolvedby theDistrictCourt.Thereupon,the Board issued its second amended com-plaint dated August 26, 1937.z Prior to this date separate petitionsdated September5, 1935, signed by individualemployees had been filedwiththe Board. EL PASO ELECTRIC COMPANY21511,Section 37 (b), of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered the consolidation ofthe complaint and representationcasesfor purposes of the hearing.The respondent and the Alliance filed pleadings in the representationcase in which they contended that the Board was without jurisdictionon the ground that the respondent was not engaged in interstate orforeign commerce and denied that. there was any question concerningrepresentation.Pursuant to notice, a hearing on the consolidated cases was heldon September 14, 15, 16, and 17, 1937, before Robert Al. Gates, theTrial Examiner duly designated by the Board 3The Board, therespondent, and the Alliance were represented by counsel.TheI.B. E. W. was represented by one of its International vice presi-dents and by its president.Full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.During the hearing a narrative of certain testimony adduced at thetrial in the District Court on the respondent's bill for an injunctionwas offered in evidence.Counsel for the Board objected to theadmission of certain parts thereof.Counsel for the respondent alsooffered to prove that certain striking employees committedan assaultand battery upon some non-striking employees, and that two of thesestrikers plead guilty to an assault complaint filed in the Justice Courtin El Paso County. Counsel for the Board admitted the truth ofthe proffered evidence but objected to its admission on the groundsof materiality.The Trial Examiner did not rule on the admissibilityof such evidence.The narrative is hereby admitted and the mattercovered by the offer of proof is hereby deemed to have been provedand admitted.During the course of the hearing the Trial Examinermade severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon stipulation of counsel, because of the unavailability of cer-tain witnesses at the time of the hearing, the record was held openuntil about April 1, 1938, for the submission of affidavitsin responseto written interrogatories and cross-interrogatories.A number ofsuch affidavits were subsequently filed and are hereby admitted.The respondent, the Alliance, and the I. B. E. W.filed briefswith the Board.On May 7, 1938, the Board issued an order denying3 Notice ofthe hearing on the question concerning representation m as waived at theheating by all interested parties. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent's motion for Trial Examiner's Intermediate Reportand on July 21, 1938, the Board issued an order directing the issu-ance of Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order, and notifying the parties of their right to fileexceptions and to request oral argument.On July 21, 1938, theBoard issued its Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order.Objections and exceptions to theProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order were filed by the respondent, by the Alliance, and bythe I. B. E. W. The respondent also filed a motion that the entireproceeding be dismissed and that no order for the reinstatement ofdischarged employees be made.For the reasons which are here-after set out, the motion is denied.The I. B. E. W. filed an answerto the respondent's exceptions and objections and to the respondent'smotion to dismiss.None of the parties have requested to argue orally before the Boardtheir Objections and Exceptions to the Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order. The Board hasconsidered the objections and exceptions filed by'the parties to theProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order and save as consistent with the findings, conclusions,and order herein find them without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Texas corporation, having its principal officeand place of business in the city of El Paso, Texas. The respondentis engaged in the generation and distribution of electricity, in theoperation of an electric railway and bus system, and in the operationof international toll bridges between the cities of El Paso, Texas, andJuarez,Mexico.The respondent's main generating plant, the RioGrande plant, where it generates about 90 per cent of all, the elec-tricity generated by it, is located in the State of New Mexico.4 Theelectricity generated at the Rio Grande plant flows to a substationlocated in New Mexico, where the voltage of the electricity is in-creased.Three transmission lines run from this substation, two ofwhich terminate in substations located in the city of El Paso, Texas,and from them electricity is distributed in and about El Paso.Thethird transmission line, which terminates in Las Cruces, New Mexico,runs into Texas and at a point approximately 18 miles distant4The respondent also maintains a "stand by"generating plant in El Paso. EL PASO ELECTRIC COMPANY217reentersNew Mexico." In addition to this system the respondentowns and operates two small electric systems, one at Sierra Blancaand one at Van Horn, Texas. Except in management such systemsare not connected in any way with the El Paso system or with eachother.As we have said, the respondent also operates an electricrailway and bus system in and about the city of El Paso. Theelectric railway system connects at the international border withthe system of the El Paso and Juarez Traction Company," whichmakes a "loop" in Juarez, Mexico, and connects with the respondent'ssystem at another place on the international border.The electricitynecessary to operate the "loop" is purchased from the respondentby the El Paso and Juarez Traction Company and when the re-spondent cannot supply the necessary power the "loop" in Juarezis,not operated.Practicallyall consumersof electricity in El Pasoare dependentupon the respondentsince it isthe only public utility sellingelectricalenergy in the city ofEl Paso.7It supplies electrical energy to fourrailroads, the Texas & Pacific Railway Company, the SouthernPacific Railway Company, the Texas & New Orleans Railway Com-pany, the Atchison, Topeka & Santa Fe Railway Company, andto the American Smeltingand RefiningCompany, theair field, andseveral oil refineries, packing plants,cotton oil mills, and cotton gins.8Two strikes have taken place in the plant andon those occasions thepulling of the switchesin the generating station in New Mexicocompletely shut off all power in the cityof El Pasoand other com-munities served by the respondent.The streetcars traveling toMexico were stopped, aswere allotherservicesdependent upon thesupply of current.II.THE LABOR ORGANIZATIONS INVOLVEDLocal Union 585, International Brotherhood of Electrical Work-ers, is a labor organization affiliated with the American Federationof Labor.All employees of the respondent engaged directly or5 The Messila Valley Electric Company,a corporation engaged in distributing electricityin the State of New Mexico, owns the line from the point at which it reenters the Stateof New Mexico.Approximately 3% per cent of the electricity generated by the respondentis sold to the Messila Valley Electric Company."The controlling interest in the El Paso Electric Company, the Messila Valley ElectricCompany, and the El Paso and Juarez Traction Company is held by Stone and Webster,Inc., through a system of holding companiesSmith,president of the respondent testified as follows :"Q. .. . I take it,thiswould be a true statement that every user of electricity inEl Paso is suppliedby therespondentcorporation?"A. Everyone,I think, except one. I believe we have one company-two individualplants."Some of the electricity is sold to customers who transmit it to Mexico and New Mexico.8 Cf.Consolidated Edison Company of New York v. NationalLaborRelations Board,305 U S. 197. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDindirectly in the production or distribution of electricity are eligiblefor membership .9The labor organization now known as the El Paso Electrical Com-pany Employees' Alliance, is a labor organization without outsideaffiliation which admits to membership all employees of the respond-ent except employees classified as foremen or bosses having' authorityto hire and discharge.loM. THE UNFAIR LABOR PRACTICESA. Background prior to July 5,1935Prior to 1934 the respondent's employees were unorganized. Inthe early part of 1934, however, an organizer for the Brotherhood ofUtility Employees of America, herein called the B. U. E., began toorganize the employees.The formation of a competing organization,the El Paso Electric Company Employees' Representation Plan,11herein called the Plan, was started about August 1, 1934.At ap-proximately the same time the I. B. E. W. began to organize theemployees.The B. U. E., apparently, withdrew from the fieldshortly thereafter.The respondent recognized the Plan as the exclusive bargainingagent of all of its employees about September 1, 1934.The I. B.E.W. continued its efforts and by December 1, 1934, had been desig-nated the bargaining representative of a large number of the respond-ent's employees.It thereupon demanded recognition as the collectivebargaining representative of the employees whom it represented.The respondent maintained that it could not deal with the I. B. E. W.as it had a contract with the Plan by which the Plan was recognizedas the exclusive bargaining agency.The I. B. E. W. then filed apetition for an election with the first National Labor Relations Boardand a hearing on such petition was held on January 6, 1935. ThatBoard dismissed the I. B. E. W.'s petition.The I. B. E. W. thencalled a strike to enforce its demands.The strike which took place in February 1935 was settled withina few hours when the respondent agreed to enter into a contract witha committee of employees, who were members of the I. B. E. W.,hereinafter called the Committee.Although the respondent agreedto and did enter into a contract with the Committee, it refused to'The evidence is conflicting as to whether or not the respondent's employees in thetransportation field are eligible for membership.10The El Paso Electric Company Employees' Representation Plan, which was organizedin 1934, was amended in 1937 and the name of the organization changed to the El PasoElectric Company Employees' Alliance.The identity of the organization, however, remainsthe sameSee subsection C of Section III hereof.11This organization is discussed in detail in subsection B of this section. EL PASO ELECTRIC COMPANY219recognize or enter into a contract with the I. B. E. W.as a labororganization representing its employees.The contract recognizedthe Committeeas the bargaining agent of all the employees in theproductionand distribution departments until September 15, 1935.In June 1935 prior to the effective date of the Act, one Kimes,who wasthe mechanicalmaintenanceforeman in the Rio Grandepower station, advised Harry Hantsche to get out of the I. B. E. W.while he still had time to getout.Kimes alsopointed out toHantschethat his seniority would be wasted if he persisted in re-maining a memberof the Union.Kimes did not testify at thehearing.One of the respondent's highest officials, E. H. Will, super-intendent of the light and power department, told a number ofI.B. E. W. members that they need not expect him to recommendI.B. E. W. members for promotion to executive positions. In itsExceptionsto the Proposed Findings of Fact, Proposed Conclu-sionsof Law, and Proposed Order, the respondent argues that Willwas expressing merelya personalview and that the respondent hadno policy with respect to the promotion of I. B. E. W. members.However, at ,the hearing Will stated that the view he expressed wasa personaland an official one.Will's position as superintendent ofthe light and power department indicates that he was either speakingin accordwitha companyIn either event, his action is attributable to the respondent.Althoughtheseevents occurred before the effective date of theAct, and thereforeafford no basisfor a charge of unfair labor prac-ticesthereunder, they may be properly considered as tending to ex-plain the respondent's subsequent conduct.13B. The Plan and theAllianceIn July 1934 some of the respondent's employees, particularlyMartin, a car operator, and Fineron, a clerk, became interested informing a labor organization.Fineron admitted that their main in-terest in forming such an organization was to defeat the B. U. E.,which was apparently making some progress in organizing the em-ployees and was, according to Fineron, creating "dissension" amongthe employees.Martin and Fineron, after discussing the matter withsome of their fellow employees, circulated a petition for the signa-ture of the employees.Fineron testified that at that time they didnot know what kind of organization they would form. The peti->a SeeMatter ofM. Lowenstein & Sons, Inc.andBookkeepers',Stenographers' andAccountants Union,6 N. L. R. B. 216.U SeeJeffery-DeWitt Insulator Co. v. National Labor Relations Board,1N L. R B.618, order enforced in 91 F. (2d) 134(C.C. A. 4th),certiorari denied 302 U. S. 731;National Labor Relations Board v.PennsylvaniaGreyhound Lines, Inc,303 U. S. 261 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion was addressed to M. C. Smith, president of the respondent, andread as.follows :We take this way of asking you to meet personally with usor with a committee of employees named by us or to appointyour representative for that purpose to talk about matters ofinterest to the Company and its employees.We are employees of the Electric Company and during thepast few months a minority group has created turmoil and dis-sension in the ranks of employees.A large majority of the em-ployees are not in agreement with such group and we believe weshould have our own organization which we are thinking offorming to represent or promote or protect our interests as wellas to establish cordial relationship with our employers.May we have an early reply?The petition was circulated, at least in part, during working hours.After a majority of the employees had been induced to sign the pe-tition, it was presented to Smith by a committee of employees whoasked him if he would recognize such an organization if it wereformed.Smith replied that he would.He advised them that therespondent was willing to meet and bargain with any of its em-ployees and, at Fineron's request, promptly appointed a committeeto represent the respondent in drawing up a plan of organization.Fineron stated at the hearing that his purpose in making the requestfor the appointment of management representatives was to providefor the formulation of bylaws which "would meet with the manage-ment's favor."The employee committee also told Smith that theywere planning to form an association which would not be affiliatedwith the American Federation of Labor and requested that the re-spondent secure and furnish it with copies of employee representa-tion plans.The respondent furnished the employee committee withsample plans.The employee committee, after having studied theseplans and having formulated a tentative plan therefrom, -met withthe committee of management representatives and the two commit-tees jointly, with the assistance of the respondent's attorney, revisedthe tentative plan.The most important revision was the deletionof a compulsory arbitration provision which was done upon the sug-gestion of the management representatives.When the formulationof the Plan was completed by the two committees, it was presentedto the respondent's president who said that if the Plan was satis-factory to the majority of the employees it was satisfactory to him.The Plan was then mimeographed on the respondent's stationeryand mimeographing machine and circulated by the members of theemployee committee among the men in the plant during working EL PASO ELECTRIC COMPANY221hours, with a bulletin praising its merits.Ballots were passed out tothe men at the same time that copies of the Plan were circulated.The ballot was so arranged that employees could vote for or againstthe Plan.Ballot boxes were set up in the various departments ofthe plant, and an election was held in the latter part of August 1934.There is evidence that pressure was exerted by at least one foremanto influence employees to vote for the Plan.A majority of the votescast were in favor of the Plan, the majority being made up of em-ployees of the transportation department and office workers.Veryfew of the employees in the power plant voted.The Plan having been accepted by a majority of the employees,Smith signed it and accepted it on behalf of the respondent.Anelection of employee representatives was then held.The employeecommittee which had started the Plan and which held the electionfor its acceptance, managed the election of representatives. It pro-cured from the respondent's records a list of those employees eligibleunder the Plan rules and posted the names in the various depart-ments.Representatives were elected from those nominated, nom-inations having been made by a vote of the employees.The Plan as approved by the employees and the respondent wascast in the form of a contract between the two parties, on the adviceof the respondent's counsel.Thus, by contract entered into under theguidance of the respondent's counsel, the internal affairs of theemployee group, such as the election of officers and other matterswhich would ordinarily be covered by bylaws in an employees' organi-zation, and which are of concern only to the employees and not tothe respondent, were fixed as approved by the respondent.An analysis of the Plan reveals that all employees automaticallybecame members of the Plan by virtue of the fact that they wereemployees.Membership ceased, apparently, if the worker was nolonger employed, since the Plan provided that only employees in theemploy of the respondent were entitled to vote in the election ofrepresentatives.There were no applications for membership andno dues or initiation fees; nor any independent method of financingthe organization, the Plan specifically providing that no dues orassessments were to be levied.There was no provision in the Planfor meetings of the members to discuss and decide upon policies orproposed demands or to instruct their representatives.Nor in factwere any such meetings held.The only means of contact with therepresentatives was through informal individual conversations be-tween them and the employees.The Plan provided that only employees who had been employed12 months, who were American citizens, and who could read andwriteEnglish were eligible to act as representatives.The Plan 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther provided that if a representative was no longer in the re-spondent's employ, or if he were transferred from his "electoral divi-sion,"his officawas automatically terminated.Accordingly, nooutside person or organization could represent the employees evenif he or it were chosen by the employees, and the respondent by trans-ferring to another division or by discharging a representative couldprevent him from representing those who had elected him. Thisprovision limited the employees' right to be represented by repre-sentatives of their own choosing.The Plan could be amended only upon a two-thirds vote of theemployee representatives, and no such vote was to be taken until 30days after the submission of the amendment to the employee repre-sentatives.However, since the Plan itself was conceived to be acontract by the parties the provision for amendment would appearto be useless unless the management representatives also consentedto the amendment. In fact when the Plan was materially amendedin 1937 it was amended only after the respondent and the employeerepresentatives entered into a further contract setting out the amend-ment to be incorporated in the Plan.The Plan purports to protect an employee representative againstdiscrimination by the respondent where any action has been takenby the representative in good faith in his representative capacity.There is no provision in the Plan for the determination of whetherthe action has been taken in good faith.The representative mayappeal to the respondent's president and if the president's decisionis unsatisfactory the question of the alleged discrimination may besettled by arbitration.The procedure for collective bargaining was set forth in the Plan.It provided for an Industrial Council consisting of employee repre-sentatives and management representatives, each group having oneunit vote.The president of the respondent was chairman of theIndustrial Council and the chairman was given the authority toappoint a secretary. If the members of the Industrial Council agreedupon some proposal, they could only recommend that the respondentaccept the proposal, the respondent being free to accept or not asit preferred. If the members of the Industrial Council did not agree,arbitration of the dispute could not be required by either the manage-ment or employee representatives since the Plan provided for arbi-tration only if both parties agreed to it.Since a majority of boththe employee representatives and of the management representativeswas required to make a quorum, the respondent could prevent amatter from being considered by withholding the attendance of itsrepresentatives.The chairman of the employee representatives coni- EL PASO ELECTRIC COMPANY223mittee testified that unless the chairman of the Industrial 'Council,the president of the company, called a meeting of the IndustrialCouncil no meetings would be held.Thus the respondent couldpostpone indefinitely the consideration of any proposal made by theemployee representatives.The minutes of the meetings of the Industrial Council from October24, 1934, until October 18, 1935, indicate that althougha few minorgrievances were adjusted and a wage increase for certain groups wasprocured, the meetings were often largely taken up with such questionsas the purchase of trainmen's uniforms at reducedrates,the promotionof a baseball team, the sending of telegrams and letters to Congressmenand Senators with respect to pending legislation affecting publicutility holding companies, discussion of a New York law firm's opinionon the constitutionality of the Act and the probability that the ques-tion of constitutionality would be tested immediately, and the pendingsocialsecurity legislation.At one meeting, on January 18, 1935, anemployee representative complained that the employeerepresentativeswere sometimes unable to attend meetings of the employee representa-tives (meetings of employees only) because their department headsfelt, that they could not be spared from their work for themeetings.The respondent's president replied that the department heads shouldgive permission to employee representatives to attendsuch meetingsand-that arrangements would be made to insure that the representa-tives would be free to attend.At the meeting of February 15, 1935,the respondent's president "advised that he had discussed with Mr.Fineronthe advisability of the Employees Associationusing theCompany's return address on correspondence.He recommendedagainst this practice, stating that it might possibly lead others tobelieve that this group was influenced by the Company.The Asso-ciation had desired to use the Company's mail box as they have nosource ofrevenue and could not rentone oftheir own."The respond-ent also furnishedthe Plan with a room, without charge, in whichto hold meetings of the employee representative committee.The Plan continued in operation without substantial change untilMay 1937.In February 1937 the employeerepresentatives began to considerthe question of dues for the membership.The minutes show thatthe matter was taken up with the management representatives inthe Industrial Council meeting of March 30, 1937.A suggestion thatthe Plan issue membership cards was also put forward at that meet-ing, and the management representative said that there was noobjection to the scheme.At a meeting of the employeerepresenta-tives on April 2, 1937, an amendment to the Plan providing foryearlyduesof 50 cents was approved. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 12, 1937, the Supreme Court of the United States upheldthe constitutionality of the Act.14On May 15, 1937, the respondentand the members of the Plan entered into an agreement which pro-vided that, since the Company was not concerned with and had nocontrol over the organizational procedure of the "Association" 16 or themethods of choosing representatives, and since Part I of the Plan(providing the organizational scheme) therefore no longer had anyplace in the collective bargaining agreement, Part I of the Plan shouldbe eliminated from the contract between the parties but should remainin effect subject to such changes as the "Association" might make;and that Part II of the Plan, which dealt with the setting up of theIndustrial Council and its work, should be amended in the mannerspecifically set out, which, in effect, deleted all references to Part Iof the Plan, and modified the duration of the agreement from .2 yearsto 1 year.Last, the head of the Alliance, testified that the agreement of May15, 1937, was entered into in order to bind the respondent to enter intoa new proposed agreement when the amendments to the Plan shouldbe adopted, since amendments could not be adopted for 30 days afterbeing proposed.The Plan in its original form of a contract appar-ently continued to exist during this period.On May 21, 1937, the respondent's representatives executed an"agreement providing for collective bargaining and arbitration."This agreement was, in most respects, similar to Part II of the originalPlan, the primary change being the provision that arbitration beresorted to, in the event of a deadlock, as a matter of right. The em-ployee representatives, on June 16, 1937, accepted the amended planand changed the name from El Paso Electric Company Representa-tive Plan to El Paso Electric Company Employees' Alliance. Neitherthe amendment of the Plan nor the change in its name was submittedto the membership for approval, although copies of the amended Planwere posted about the plant to inform the employees concerning thechange.From the foregoing it is apparent that the Plan was literally therespondent's choice and was submitted to the employees for approvalonly after it had been scrutinized and revised by the respondent'srepresentative and attorney.The formal provisions of the Plan vestedcontrol in the respondent over membership in the Plan, over the em-ployee representatives, over amendments, and over the adjustment of14National Labor Relations Board v. Jones & Laughlin Steel Corp,301 U.S.1; Na-tional Labor Relations Board v. FruehaufTrailer Company,301 U. S. 49;National LaborRelations Board v. Friedman-Harry MarksClothing Company,301 U. S. 58.15The term "Association"was used in the agreement and was defined as meaning themembers of the Employees Representation Plan. EL PASO ELECTRIC COMPANY225grievances.16In operation the Plan did not afford the employees aninstrument for genuine collective bargaining looking toward a col-lective agreement covering wages, hours, and working conditions, butmerely provided a forum for discussion primarily of subjects of moreremote employee concern.As the organization was without funds because the Plan did notprovide for dues, the respondent gave it assistance by furnishing it,without charge, a room in which to hold its representative meetings.The respondent argues that allowing the employee representatives touse the room is no indication of its support since it also allowed civicorganizations such as the Boy Scouts to use the room. This factstanding alone would, it is true, be little evidence of the respondent'ssupport of the Plan, but when considered in conjunction with therespondent's sponsorship and direct participation in the Plan, it isplain that it was but another particular in which the respondentcontributed to the existence and perpetuation of the Plan.Furthersupport was given in that employee representatives were allowedto leave their work to attend employee representative committee meet-ings, upon the orders of the respondent's president.The minutes ofthe Industrial Council, replete with statements made by representativesof the management praising the Plan and its operation were postedon the bulletin board in the respondent's plant.By this method, therespondent through its own advocacy and support of the institutionsought to insure its continued acceptance by the employees.In support of its position that it had not dominated or interferedwith the formation or administration of the Plan, the respondent as-serts that in February 1935, the old National Labor Relations Boardrefused the I. B. E. W.'s petition for an election on the groundinteraliathat the Plan was in existence.The respondent argues on thebasis of that decision that the status of the Plan had been adjudicatedby the old Board. The action of the old Board is, of course, notbinding upon us.Furthermore, since the Act was not effective untilJuly 5, 1935, it is obvious that the unfair labor practices denouncedby the statute were not in issue in that proceeding.Although priorto July 5, 1935, the respondent's actions were not in violation of law,the Plan was continued after that date without substantial change.17During the period from July 5, 1935, to about May 15, 1937, the Plancontinued to operate with all the infirmities inherent in it from itsinception.While it is apparent, and we find, that the respondent dominatedand interfered with the formation and administration of the Plan16 SeeMatter of Bethlehem Shipbuilding Corporation,LimitedandIndust) lot Unions ofMarine and Shipbuilding Workers of America,Local No5,11 N L.R B. 105.17Minor changes in the Plan were made prior to May15, 1937. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDand contributed support to it, the question remains whether thedominationand support continued after the revision of the Plan in1937 and whether the Alliance was capable of independently repre-senting the employees' interests.As we have pointed out above,neither the amendment of the Plan nor the change in its name wassubmitted to the membership for approval.These changes were madeby the representatives elected by the employees under the Plan whichwas set upand operated with the respondent's approval, advice, andassistance.Such representatives were not the free agents of a freeemployeeelectoratesince theywere an integralpart of the company-dominatedPlan.Thus, the method employed to revise the Planprecluded the elimination of the employerinfluencenecessarily pres-ent in it andits operation by reason of the respondent's participationin its formationand the respondent's subsequent domination andsupport."'After the Plan was amended, pursuant to the contract ofMay 15, 1937, the incumbent employee representatives continued inoffice until a new electionwas held and continued to meet in a roomsupplied by the respondent.The method of representation and man-ner of carryingon businessremained substantially the same.Theprincipaldifference between the Plan and the Alliance was that thebylaws or rules governing the internalaffairs ofthe Alliance werenot includedin the purported contract with the respondent.Laststated at the hearing that the Alliance "took over the RepresentationPlan andjust carried on," andthat the Alliance was merely the Rep-resentation Plan amending its plan and changing its name.Thechangesmade inconverting the Plan to the Alliance did not result inthe organizationof a new and independent organization but ratherprovided for the continuing existence of the Plan under a new name,and underthe same leadership.Although by the amendment of thePlan, the formal provisions of the agreement between the respondentand the employee representativesno longer gavethe respondent thecontrol of the representatives by discharging or transferring them,the arrangement now in effectdoes not provide the employees withcomplete freedom in their choice of representatives.The only repre-sentatives which may be chosen are employees of the respondent, whoare membersof the Alliance.19While the employees might volun-tarilyso restricttheir own choice of representatives, here we haveis SeeMatter of Sep cel,Inc.andUnited Electrical,Radio and Machine Workers ofAmerica,Local No.1002,11 N. L.R. B. 1295.19 The provision which the employees' representatives have adopted is that in the eventof one of them leaving the employ of the respondent or being transferred to another divi-sion, it "shall not terminate his office as a representative unless and until it shall havebeen so determined by the other members of the Representatives' Committee,and his suc-cessor for the unexpired term of his office shall have been by them appointed or shall havebeen elected by a special election." EL PASO ELECTRIC COMPANY227found that the decision upon this matter and others relating to thechanges in the Plan were adopted by the representatives elected underthe dominated Plan and not by the employees themselves.Nor isthere a provision in the constitution of the Alliance for membershipmeetings to discuss problems with and instruct representatives.Theactivities of individuals in the organization are limited to voting forrepresentatives once a year.In view of the fact that the Plan had been in operation for severalyears with the respondent's domination and support, in view of theprocedure followed in making the amendments to the Plan in May1937, and in view of the fact that the Alliance was merely a continu-ation of an existing organization under a different name with thesame officers at least temporarily in control, we find that the Al-liance did not become an organization independent of the respond-ent's support and control by reason of the amendments to the Planadopted in May 1937; that the changes then introduced in fact didnot alter the company-dominated character of the organization; thatthe Alliance is not a free and independent bargaining representativesuch as the Act contemplates; that the continued existence of theAlliance in the respondent's plant with its background of employerinterference and support offers a permanent obstacle to any attemptof the employees to choose their representatives freely and to bargaincollectively through such representatives.Upon-the basis of the foregoing we find that the respondent domi-nated and interfered with the formation and administration of thePlan, now known as the El Paso Electric Company Employees' Alli-ance, and contributed financial and other support to it prior toJuly 5, 1935.We further find that the respondent continued to domi-nate and interfere with the administration of the Plan and to con-tribute support to it from July 5, 1935, until May 1937, and there-after to dominate and interfere with the Alliance and contributesupport to it; and that the respondent has thereby interfered with,restrained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.C. Chronology of events after July 5, 1935As we have heretofore indicated, the respondent entered into a6 months' contract in the first part of 1935 with a Committee of itsemployees who were members of the I. B. E. W. This contractexpired on September 15, 1935.On about September 12, 1935, theI.B. E. W. submitted a new contract to the respondent for its con-sideration.The proposed contract, in addition to covering wagesand other conditions of employment of the employees in the pro- 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction and distribution departments, provided for the exclusiverecognition of the I. B. E. W. as the bargaining representative of theemployees in such departments and for a closed shop. In a letter toClay, president of the I. B. E. W., dated September 14, 1935, therespondent rejected the proposed contract on the ground that it hadreceived a petition signed by a large majority of the employees in thedistribution department requesting that it should not deal with theI.B. E. W. and that, therefore, it was precluded from negotiatingwith the I. B. E. W. The letter read in part as follows :The company now deals with its workers as a whole throughan Employees Representation Plan, having a contract which wassigned for a three-year period and which has many months yetto run ...The company believes that it is one of the leaders in the liberalwage movement in the El Paso territory. It has found the vastmajority of its workers satisfied with wages and working condi-tions.However, actuated by a desire to be fair to any member ofLocal 585 I. B. E. W. in the two departments who is dissatisfiedand feels that he deserves higher wages or better working condi-tions than the El Paso Electric Company offers, the company iswilling to pay him, until further notice, two months salary in ad-vance on his resignation while still in active service so that he willhave ample time and adequate finances with which to find otheremployment.With recent improvement in the employmentfield, this offer should provide adequate time in which to makeanother connection.The I. B. E. W. immediately submitted another proposed contract.The only substantial change from the previous contract was the dele-tion of the closed-shop provision. In a letter dated September 17,1935, the respondent flatly refused to consider it and advised theI.B. E. W. that it did "... not feel that there is justification or presen-tation of any further contracts by your minority group ..."Tense feeling among the I. B. E. W. members was caused by thisrefusal to negotiate further and by the offer of 2 months' pay to any orall dissatisfied I. B. E. W. members who wished to leave the respond-ent's employ.A strike was imminent.However, the strike was notcalled at this time. Instead, on September 18, 1935, the I. B. E. W.wrote Joseph Myers, Commissioner of Conciliation, United StatesDepartment of Labor, advising him of the situation and requestingthat he present to the respondent the following proposals: (1) submitthe entire controversy to a fair board of arbitration, (2) submit theentire controversy to the Board to pass through the regular procedureprovided by law. EL PASO ELECTRIC COMPANY229A committee of 100 citizens interceded and on September 21, 1939,this committee, together with Mr. Myers and the Board'sRegionalDirector, succeeded in negotiating a "truce agreement." 20The charges and petition mentioned in the truce agreement as havingbeen filed were filed shortly after the agreement was negotiated.OnNovember 18, 1935, the Board's hearing was started.The respondentimmediately filed a bill for an injunction-in the Federal Court for theWestern District of Texas to restrain the Board from proceeding fur-ther with the matter.On November 26, 1935, the hearing was ad-journed pending a determination of that suit.In the ensuing months, the respondent's offer to pay any I. B. E. W.member 2 months' pay upon receiving his resignation continued ineffect and was accepted by two employees. The respondent continuedto dealwith the Plan as heretofore stated.The I. B. E. W.'s mem-bership dropped from approximately 75 members in September 1935to 60members inFebruary1936.Clay testified that between Sep-tember1935 and February 1936, the I. B. E. W. repeatedly attemptedto submit complaints that the respondent was violating Section 3 ofthe truceagreementto the Arbitration Board established by Section20The truce agreement is as follows :"In the interest of the general public and in order to preserve industrial peace whilethe Petition hereafter referred to is pending,the following communication has been readto representatives of El Paso Electric Company and representatives of employees of thatCompany,and has been approved by all such pai ties."1.A Petition and complaint has heretofore been filed with National Labor RelationsBoard by Local Union No. 585 of International Brotherhood of Electrical Workers,againstEl Paso Electric Company. The El Paso Electric Company, by-this agreement,shall notbe understood as giving up any legal right which it might otherwise have to oppose saidPetition and the relief sought by the Petition by such proper and legal methods as it maythink best, including the presentation of claims of lack of jurisdiction,unconstitutionalityof the law,etc, and Local Union No. 585 shall not be understood'as giving up any legalright which it might have to proceed under the National Labor Relations Act or otherlaws.The action of any employee or group of employees in seeking relief through theNational Labor Relations Board shall not be grounds for discrimination against any suchemployee or group of employees.IT.As long as said Petition remains uudisposed of, The Company will not discharge ordiscriminate against,harrass,or intimidate any of its employees because of previous unionor anti-union activities,or because of continuation of union membership"3.As long as said Petition remains undisposed of, pressure and agitation againstmembers of Electrical Workers Union,Local 585,to persuade or induce them to leave saidUnion, shall not be indulged in by the Company or by any of its employees or representa-tives, and during such period pressure and agitation to increase the membership of saidUnion from employees of El Paso Electric Company shall not be indulged in by anymember or representative of Local 585,and said Local agrees that action taken by repre-sentatives of International Brotherhood of Electrical Workers shall be considered as actionby representatives of Local 585."4.As long as said Petition remains undisposed of, all claims with reference to allegedviolations of the terms of this understanding shall be submitted to and decided by aBoard composed of A L.McKnight,W. R. Blair, J. R.Roberts, N.P.Clay, and J. EMorgan, and the finding of a majority of said Board shall be conclusive upon the facts,and any action which had been taken and which is found by the Board to be contrary tothe terms of this understanding shall be promptly remedied.In event any one of saidfive shall be unable or unwilling to act, he shall appoint his successor.This paragraphshall not be construed to in any way limit the relief as provided for in the National LaborRelations Act."187930-39-vol 13-16 230DECISIONS OF NATIONAL LABORRELATIONS BOARD4 of suchagreement,and that suchefforts proved futile asthe Arbi-tration Board never met becausesomemember of such body was outof the city.No evidence rebutting this testimony was introduced.We, therefore, find that attempts were made by the I. B. E. W. tobring complaints to the Arbitration Board established by the truceagreement.Finally, at about 4 a. m. on February 27, 1936, nearly all the mem-bers ofthe I. B. E. W. in good standing in the respondent's employwentout onstrike.D. Interferevnce, restra1izt, and coercionAbout August 1, 1935, Harry Hantsche, secretary of the I. B. E. W.,who had been transferred by the respondent about 2 months beforefrom its Rio Grande plant to a position which he considered less de-sirable, had a talk with J. Reich, the respondent's assistant chief en-gineer.According to Hantsche, Reich asked Hantsche whether "theywere not pretty strict in the Army" and whether the Army regula-tions did not have to be complied with on pain of punishment andthen advised Hantsche that his transfer was "more or less the samecase."Reich denied that he had advised Hantsche that his transferwas punishment but he admitted that he had talked to Hantsche re-garding the Army in order to make conversation. The significanceof Reich's words appear when considered in conjunction with a con-versationHantsche had with Taylor, superintendent of production,a few days later. Taylor advised Hantsche that he had given the lessdesirablejob aspunishment, and told him "you can go back to yourwork at the Rio Grande station if you will quit the Union." Taylordid not testify.We are, therefore, satisfied that Reich did adviseHantsche that his transfer was to punish him and we so find.21About September 1, 1935, M. Castillo was told by John Kimes, aforeman, that "the best thing you can do is to drop out of that Unionbecause you are going to lose your job if you don't."Kimes did nottestify.The respondent urges that Kimes' statementis anisolatedincident which does not show a policy of opposition to the I. B. E. W.;that it was made without authority; and that the evidence does notclearly establish that it was made subsequent to the effective date ofthe Act.First, Kimes' statement is an isolated incident only in the sense thatthe record does not disclose that he made other similar statements.By itself, it is indicative of the respondent's hostility to the I. B. E. W.,but when considered in conjunction with such incidents as Reich'sand Taylor's discussion of Hantsche's transfer, Superintendent Will's2This transfer could not constitute unfair labor practices since it occurred prior to theeffective date of the Act. EL PASO ELECTRIC COMPANY231exposition of the respondent's policy, hereinabove discussed '22 and therespondent's relationship, first, to the Plan and then to the Alliance,above discussed, it confirms our conclusion that the respondent hadadopted a policy directed toward the elimination of the I. B. E. W.as a bargaining agency for its employees.Second, if, in fact, thestatement was made without authority, which assertion we do notcredit, the respondent is responsible for it.Kimes was a mechanicalmaintenance foreman with power to recommend the employment anddischarge of employees and, according to Will, exercised "an employerfunction."Employees customarily learn their employer's policythrough such supervisory employees with whom they are in directcontact.23Finally, the record discloses no reason for questioning thefinding as to the date of the conversation.We find that the state-ment was made after the effective date of the Act.In refusing the I. B. E. W.'s request for collective bargaining onSeptember 14, 1935, the respondent stated,inter alia,that it was deal-ing with the company-dominated Plan under a contract.While wedo not make any finding based upon this statement in connection withthe charge of a failure to bargain, which charge we do not sustainfor reasons discussed in Section G,infra,it is plain that the respondentwas continuing to use the company-dominated Plan to defeat bonafide self-organization by its employees.In the same letter of September 14 the respondent made a standingoffer of 2 months' salary to any dissatisfied I. B. E. W. member inconsideration of such member's voluntarily leaving the respondent'semploy.Since the offer was limited to I. B. E. W. members only,and was not extended to any dissatisfied employees, there can be nodoubt but that it was intended to induce defections from theI.B. E. W.'s ranks.N. P. Clay, the president of the I. B. E. W. local,considered the offer bribery, "an attempt to buy men out of theorganization."That the offer in part had the effect intended isevidenced by the fact that two employees who were members of theI.B. E. W. accepted it and quit their employment.We find that by making and keeping in effect the offer of 2 months'advance salary, by Kimes' warning to Castillo, and by Reich andTaylor's discussion of his transfer with Hantsche, they respondent hasinterfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.22 In SectionIII,A, above,we have referredtowill's statement thatI.B E. W. mem-bers need not expect him to recommend them to executive positions.His testimony dis-closes that this was stillhis policyat the time of the hearing.Will said that he had notapplied this policy to Alliance members,because they had not gone on strike or exhibiteddisloyalty to the Companywill further stated thathe considered every strike disloyal,and that "when a man strikes he is finished."23 SeeMatter of TennesseeCopper Companyand A. F.of L.FederalUnionNo. 21,164,9N.L If. B. 117 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Conclusions with respect to the cause of the strike of February27, 1936As we have heretofore found, on September 15, 1935, when the 6months' agreement between the respondent and the committee of theemployees terminated,the respondent refused to negotiate with theI.B. E. W.because of its contract with the Plan and because itconsidered the I. B. E. W. a minority group.A strike was thenthreatened and to avert it the above-quoted truce agreement of Sep-tember 21,1935,was entered into by the respondent and theI.B. E. W.As contemplated in, the truce agreement,on October 31,1935, the I. B. E. W. filed with the Board a petition to obtain adetermination of its claim to exclusive bargaining rights and a chargesetting forth the respondent's alleged unfair labor practices.A hear-ing was begun by the Board on a complaint and petition on Novem-ber 18, 1935, but this attempted recourse to the Act by the I. B. E. W.was rendered futile when the Trial Examiner adjourned the hearingon November 26, 1935, because the respondent had filed an injunctionsuit against the Board on November 19, 1935, the day after the hear-ing began.Thereafter the I.B. E. W. sought unsuccessfully to invokethe aid of the Arbitration Board established by Section 4 of the truceagreement.When in February 1936 due to the pendency of the in-junction suit against the Board, the situation with respect to therespondent's unfair labor practices and the I. B. E. W.'s claim tocollectivebargainingrights remained as it was in September 1935,and the prospects for any prompt decision by the Board on theseissues seemed hopeless,the I.B. E. W. struck.The strike was caused by a complex of factors.In explainingthe causes of the strike,Clay, the I. B. E. W.president,testified inpart as follows :Q. State to the Examiner,if you will, the reason that strikewas called?A.Well,the best explanation I can give to it is that we hadprior to that time in September,we had signed an agreement.That is what we understood it to be, an agreement to turn theentire situation over to the National Labor Relations Board.A. . . .We were under the impression we were to get a fairand impartial hearing before the Labor Board and we didn'tconsider we were getting what we had been promised.Q.Was that the only reason for the strike being called atthat time?A.Well, that was the prior reason to the strike,but therehad been other forms of intimidation.There had been bulletins EL PASO ELECTRIC COMPANY233posted on the board that if a man was dissatisfied with his jobhe would be advanced two months' pay in advance and therewere two of our members accepted that offer.Q.Had the El Paso Electric Company ever bargained collec-tivelywith the Local 585 as a bargaining agency, for any ofthe employees of the company?A. No, sir, not to my knowledge.Q. Do you know whether or not that fact contributed tothe calling of the strike?A.Well, that and all the facts combined.We had never beenable to negotiate an agreement.Thus, chief among the causes of the strike was the respondent'sinjunction suit against the Board which prevented the I. B. E. W.from obtaining through the Board a cessation of the unfair laborpractices heretofore discussed and a determination of its status ascollective bargaining representative in accordance with the truceagreement.While the delay occasioned by the injunction suit wasthe immediate provocation for the strike, the employees' basic com-plaint and the basic cause of the strike were the respondent's unfairlabor practices in their totality, including the respondent's use of thecompany-dominated Plan and its policy of opposition to theI.B. E. W. expressed in the actions of certain of its supervisoryemployees and in its continuing offer of 2 months' salary to dissatis-fied I. B. E. W. members.The respondent urges that its action in seeking to test the consti-tutionality of the Act in the injunction suit was within the contem-plation of the truce agreement and that the strike was in breach ofsuch agreement. It is plain from the record that when the respond-ent in its letter to the I. B. E. W. dated September 17, 1935, precludedfurther efforts by the, I. B. E. W. to obtain recognition and a col-lective agreement through negotiations and insisted upon dealingwith the Plan, a strike was imminent. It is equally plain from therecord that the truce agreement to submit to the Board the questionof the right of the I. B. E. W. to represent the employees wasentered into for the purpose of averting this strike. In view of thecircumstances out of which the agreement arose, we are convincedthat the accord contemplated an immediate reference of the contro-versy to the Board for a prompt adjudication of the issues.Thisconstruction of the intention of the parties in entering into the truceagreement is not inconsistent with the respondent's full reservationof its right to question the constitutionality of the Act and its appli-cability to the respondent.However, in order to give effect to thepatent intent and purpose of the agreement-namely to secure a 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDprompt determination of the issues by the Board-this reservationcan only be reasonably construed to have been intended to safeguardthe respondent's constitutional and jurisdictional objections in theproceeding before the Board and thence in the judicial review pro-vided by the Act and not to have contemplated a test of the consti-tutionality of the Act in a collateral proceeding unconcerned withthe merits of the dispute, which left those merits to be subsequentlydetermined in a further proceeding which could not even be begununtil the injunction suit should be litigated through to the highestcourt.Such a course of successive litigation would necessarily take,and has in fact taken, years, and it is clear that a labor organizationwith an urgent grievance did not contemplate such a course of action.We conclude that the only reasonable interpretation which the lan-guage of this agreement, construed in the light of the circumstances,will bear, is that the respondent's constitutional and jurisdictionalobjections would be raised before the Board and not in a collateralproceeding.While we do not criticize the respondent for resortingto the injunction proceeding to test the constitutionality of theAct, our conclusion is especially true since the truce agreementcan only be deemed to have included the legal method of rais-ing the constitutional issues.24Therefore we cannot, for the rearsons stated, regard the respondent's action as within the contempla-tion of the terms of such agreement.Accordingly, we find that therespondent breached the truce agreement by its institution of a col-lateral proceeding to test the constitutionality of the Act, which wasnot contemplated by such agreement, as well as by its continuingoffer of a 2 months' salary advance to dissatisfied I. B. E. W.members.The respondent contends that there is no evidence for a findingthat the strike was called for any reason other than the respondent'srefusal to bargain with the I. B. E. W., and that if we do not find afailure to bargain collectively within the meaning of Section 8 (5).as we do not for reasons stated in subsection G, there can be no find-ing made within the pleadings that the respondent's unfair laborpractices caused the strike.These contentions are without merit.First, there is substantial and persuasive evidence, hereinabove dis-cussed, that the strike was caused by a number of factors, includingthe respondent's unfair labor practices, as well as its alleged refusalto bargain collectively.Second, paragraph 10 of the complaintalleges that all the unfair labor practices alleged in the complaint,including those which we have found, caused the strike.2524SeeMyers et al. v. Bethlehem Shipbuilding Corp.,303 U. S. 41.25 SeeMatter ofRepublio Steel CorporationandSteelWorkers Organizing Committee,9 N. L. R.B. 219, wherewe said inregard toa similar contention:"where the respondent'srefusal to sign the proposed agreement-not alleged or found to be an unfair labor prac-tice-Is also a factor in causing the strike, it rests upon the respondent to disentangle EL PASO ELECTRIC COMPANY235We find that the strikewas alabor dispute, in part caused by anddirectedtoward the elimination of unfair labor practices in whichthe respondent was engaging under Section 8 (1) and (2) of theAct, and in part caused by the respondent's action in preventing, bythe injunction suit, the orderly settlement of those unfair labor prac-tices and the determination of the I. B. E. W.'s claim to exclusivecollective bargaining rights.We find that to the extent that thestrike was caused by the respondent's unfair labor practices, it wasan unfairlabor practice strike and that the strikers' work had ceasedas a consequence of and in connection with a current labor disputeand because of the respondent's unfair labor practices and that thestrikers retained their status as employees within the meaning ofSection2 (3) ofthe Act .26F. The dischargesOn February 29, 1936, less than 48 hours after the strike began,while the striking employees were still on strike, the respondent senteach striker his pay check marked "final pay check." Smith, presi-dent of the respondent, testifiedas follows :Q.... I will ask you whether or not you, as President ofthe El Paso Electric Company, on February 29th, 1936, dis-charged each of the individuals whose names appear in thatexhibit at that place ?27A.We discharged all of those men who failed to show upfor work after the strike of February 27th. I can't say forsureas to each one of these individuals without comparing thislistwith the checks that went out, but I think it is the correctlist.Q. And you did discharge each of the individuals whose namesare there set forth at the place indicated on that exhibit?A. We sent their pay checks marked "final pay check", and weconsideredthata discharge.the consequences for which it is responsible from those from which it is immune." SeebwalsoRemington Rand,Inc v NationalLabor Relations Board,94 F (2d) 862 (C. C. A2d), certiorari denied 304 U. S. 576;National Labor Relations Board v. Stackpole CarbonCompany 105 F. (2d) 167(C. C A. 3d).'° SeeMatter of LenoxShoeCompany. Inc.andUnitedShoeWorkers of America,affiliatedwith the Committee for Industrial Organization,4 N.L. R B.372;Matter ofRepublic Steel CorporationandSteelWorkersOrganizingCommittee,9 N.L R. B 219;Biles-Coleman Lumber Co. v. National Labor Relations Board,96 F.(2d) 197 (C C. A9th) ; RemingtonRand,Inc v. National Labor Relations Board,supra; Jeffery-DeWittInsulator Co. v. NationalLaborRelations Board, supra; NationalLaborRelations Board v.Louisville Refining Company,102 F. (2d) 678(C. C. A. 6th) ; ". . . The burden rested uponthe respondentto show thatthe strike would have taken place even if it had not inter-feied with the rights of its employees to self-organization in contravention of the provi-sions of the Act."National Labor Relations Board v. Stackpole Carbon Company,supra.91The exhibit referred to contained a list of the striking employees. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequently two of the strikers sought reinstatement with, ;therespondent but were refused it.Within a few weeks after the strikestarted, the picket line had been withdrawn and a large number ofthe strikers were seeking other employment.With the two excep-tions just noted, however, the employees did not apply to the respond-ent for reinstatement.Under these circumstances, we conclude that the respondent didin fact effectuate a discharge of the strikers. Indeed, it is not dis-puted by the respondent that the payment to the strikers of theirfinal pay check was intended as a final and irrevocable discharge, andthat it was accepted and acted upon by them as such.It is settled that an employer may not terminate irrevocably theemployer-employee relationship simply because his employees,engag-ing in concerted activities for mutual aid and protection, elect toremain away from their work on strike.28The remaining inquiry is whether or not the striking employeeswere discharged because of their union activity in order to discourageunion membership, or for other causes.We are satisfied from therecord that the reason for the discharges was the membership ofthese employees in the I. B. E. W. and their concerted union activity,particularly that of going on strike.That the respondent was op-posed to allowing its employees the free exercise of their right toself-organization is evidenced by its efforts to compel its employeesto bargain collectively solely through the company-dominated labororganization it had been instrumental in establishing, as well as bythe other unfair labor practices described above.Notwithstandingsuch actions of the respondent, about 60 employees had remainedmembers of the I. B. E. W.When the strike occurred the respondentutilized it as an occasion to eliminate the I. B. E. W. members fromits employ.A further indication that the I. B. E. W. strike moti-vated the discharge is found in the statement in the respondent'sanswer to the amended complaint that :(j)Notwithstanding this [alleged sabotage] the respondentdid not refuse admittance to its plant or propertiesor refuse ordeny the right of any employee to return to duty after said actionon account of being affiliated with or connected with said desert-ing group or for any other reason, but they and other members ofsaid group, who were not on duty during the night shift whensaid occurrence transpired, failed and neglected thereafter toreturn or to report for duty and stopped work and voluntarilyterminated their employment ...2s SeeMackay Radio & Telegraph Company v.Nattional Labor Relations Board,304 U. S.833,where the Court stated, "the strikers remained employees for the purpose of the Actand were protected against the unfair labor practices denounced by it." EL PASO ELECTRIC COMPANY237The employees in the power plants and distribution depart-ments named in . . . the complaint though their jobs were opento them, failed to return to work for more than two whole daysand were given their final pay by this respondent as of thedate ending February 29, 1936 and are no longer employees ofthe respondent and have not been in its employ since?Further confirmation of the respondent's motive in discharging thestrikersmay be found in Will's statement at the hearing that allstrikes are disloyal and that once a man strikes he is "finished."The respondent, however, contends in its Exceptions to the Pro-posed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder (1) that the strikers could not have been discharged becauseof their union activities since union activities had been carried onsince 1934, and (2) that the strikers were not discharged until actsof sabotage had been committed and until the strikers had refrainedfrom coming to work for 2 days.The argument that because the respondent did not indulge inmass discrimination against I. B. E. W..members earlier, it could nothave done so when the strike occurred is not persuasive.We havefound that over a period of years the respondent had by its unfairlabor practices successfully counteracted, but not eliminated, theI.B. E. W., and had denied its employees their fundamental rightsguaranteed by the Act.When the strike occurred the respondentdischarged all the strikers, who constituted practically the entiremembership of the I. B. E. W. in the plant.There is evidence in the record concerningactsof sabotage alleg-edly committed by the strikers.This evidence discloses that at thetime the strike became effective gaskets, valves, nuts, bolts, andsimilar items were removed from the machinery in the Rio Grandepowerhouse and that other things were done there to prevent theimmediate operation of the machinery. It further appears thatat about that time and during the later course of the strike, otherinjury was done to the respondent's property such as the cutting downof poles and the "shorting out" of lines.We find, however,. that this sabotage was not the reason for thedischarges.Although the respondent knew almost immediately afterthe strike became effective that a certain group of men were appar-ently responsible for the acts in the Rio Grande power plant, therespondent did not then and there discharge that group but waitedfor 2 days and then discharged all the strikers, of whom only fivewere in any way identified with the sabotage.The respondent made20 The respondent further stated in its answer that it obtained new employees imme-diately to replace those who had "abandoned their jobs"in order to maintain continuousservice.- 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDno attempt to distinguish between those apparently responsible andthose who clearly were not.Finally and conclusively, in the portionof its answer hereinabove quoted the respondent specifically statesthat notwithstanding the sabotage the strikers' jobs were open forthem for 2 days. In short, it was not the sabotage but anotherfactor, namely, the fact that the strikers remained out for 2 days,which precipitated their discharge.Although the respondent states in its answer to the amended com-plaint that it was placed under the necessity of obtaining new em-ployees immediately, there is no question presented here of therespondent's refusing to reinstate strikers because their places hadbeen filled by new employees in order that the business might becarried on.This is true for three reasons: first, the respondent'saction was not a refusal to reinstate for any reason but was admit-tedly a permanent discharge designed to sever completely theemployer-employee relationship; 40 secondly, the discharges occurredwithin 48 hours after the strike began before any permanent replace-ments had been made; 31 and thirdly, even if the strikers' places hadbeen filled, where, as here, a strike had been caused in whole or sub-stantial part by the respondent's unfair labor practices, the strikingemployees are entitled to their former positions upon making appli-cation therefor.32Here the discharges rendered application obvi-ously futile and, hence, unnecessary.The respondent further contends that the discharge of the strikingemployees was justified and that their reinstatement would not bewarranted because: (1) they went on strike without cause when30 Comparewith the Mackaycase citedsupra,wherethe Courtstated that where a strikehas not been caused by any unfair labor practice, the employer has theright to fill thestrikers'places in order to protect and carry on its business.sl It appears that prior to the mass discharge of the strikerson February 29, the re-spondent had made no permanent replacement of most of the strikers In fact, the re-spondentunequivocally states in its answer to the amended complaint that the employees"though theirjobswere open to them[italicsours], failedto returntowork formore than 2 whole days[after thebeginning of the strike]and were giventheirfinal payby this respondent as of the date ending February 29, 1936, and are no longer employeesof the respondent..Exhibitsintroducedat the hearingindicate that only two newemployeeswere hired in the productiondepartment and only onenew employeewas hiredin the distribution departmentafter thestrike began and before the strikers were dis-charged.The recorddoes not disclosewhether or not thesemen were employed to replacestrikersThe exhibits furtherreveal that a number of employees were transferred intothe two departments. but the datesof such transfersdo not appear,nor does the recorddisclose whether the transfers were permanentor merely to carry on theservices until newmen could be procured.The latterwould appearto be the morelikely explanation of thetransferseven if theywere madeprior to thedischarge.As to the threenew employees,we have already stated thatit is not clearwhether they were employedto replace strikers.Thisinformation was availableonly to therespondent and was not brought forward.In view of the statement in the respondent's answer and since the record does not clearlycontradictthis statement,we find that the strikers'places were not filled at the time ofthe discharge of the strikers82Matter ofWestern FeltWorks,acorporationandTextileWorkers OrganizingCom-mittee,Western Felt Local,10 N. L R B. 407. EL PASO ELECTRIC COMPANY239proceedings were pending before the Board; (2) they violated thetruce agreement; (3) the strike was not called by a majority of themembers; (4) some of the strikers committed acts of sabotage at thetime they went on strike and during the sti ; (5) during the strikesome of the strikers committed an assault ed l attery on non-strikingemployees; and (6) as employees of a pub2k0Jtftility they owed a dutyto the public not to strike until all other Avenues to adjust theirgrievances had been exhausted.3AWe will discuss each of the above points in order.(1)We do notdeem it necessary to discuss this contention furthersince we have found that the I. B. E. W. went on strike not withoutcause but for several reasons, one of which was the unfair laborpractices of the respondent.(2)We have heretofore pointed out that therespondent firstbreached the truce agreement by its action in preventing throughthe injunction proceeding an adjudication by the Board of the issuesin controversy, and that, therefore, the respondent's attempt to in-voke the aid of that document to support its discharge of every strik-ing employee is futile. It should also be pointed out that Smith,the respondent's president, informed the Committee of One Hundred,which had been instrumental in bringing about the agreement, thatthe respondent considered the agreement terminated in December1935 when the complaint was quashed by the Board after the injunc-tion proceedings had been instituted by the respondent.(3)While again we do not regard the matter as material to theissues, this contention is negatived by the fact that the evidenceestablishes and we find that the strike was duly called by a com-mittee which had been delegated that authority by a majority of theI.B. E. W. membership.(4)As stated above, there is evidence that some of the strikingemployees, at the time they went on strike, removed gaskets, valves,nuts, and bolts, drained water tanks, and did other like acts whichwere designed to prevent the immediate operation of the Rio Grandeplant.Although we neither condone such acts nor minimize theirseriousness, we have found above for the reasons there stated that thecommission of the acts was not the cause of the strikers' discharge.Since the acts were not the cause of the discharge, the respondent'sobjection goes only to the question of whether or not the Boardshould in the exercise of its discretion refuse to order reinstatement.We shall discuss that question in the "remedy" section of thisDecision.The alleged acts of sabotage by strikers which occurredafter their discharge could not have been the cause of the discharge,.and we so find.The appropriate remedy as to such individuals isalso considered in the "remedy" section of this Decision. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD(5)The assault and battery certain striking employees committedon non-strikingemployees occurred after their discharge and couldnot have beenthe cause of their discharge,and we so find. The re-spondent's objection gq;s,again to the question of whether or notthe Board should inthple^ rcise of its discretion refuse to order theirreinstatement.This questionwill be discussed in the "remedy"section of this(6)Section 13 of the Act provides: "Nothing in this Act shall beconstrued so as to interfdre with or impede or diminish in any waythe right to strike."Neither in that section nor any other does theAct distinguish between public utility employees and those other-wise employed.Hence, there is no valid basis for the contentionthat the nature of the employment of these employees justified theirdischarge because they struck.For the reasons hereinabove discussed we find that the respondentdischarged the strikers, not because they had engaged in sabotageor other acts of violence, but on the contrary, because they weremembers of the I. B. E. W. and had engaged in concerted activity.We find that the respondent has discriminated in regard to thehire and tenure of employment of the striking employees listed inAppendices A, B, and C, thereby discouraging membership in theI.B. E. W., and has thereby interfered with, restrained, and coercedits employees in the exercise of their rights guaranteed in Section 7of the Act.G. The alleged refusal to bargainAppropriate unitThe amended complaint alleges that (1) the power plant, (2) theoverhead line department, (3) the trouble department, (4) the Kel-vinator and appliances department, and (5) the distribution garagedepartment,eachconstitutes an appropriate unit for the purposesof collective bargaining. It is evident from the record that althoughthe I. B. E. W. contended that the employees in each of the above-named subsections of the respondent's electrical division constitutedappropriate units, it desired to bargain jointly on behalf of all theemployees in such subsections.It does not appear from the record that the wages, hours of work,or any of the other conditions of employment of employees in anyof the subsections above enumerated and alleged to be appropriateunits, varies in material degree from that of employees in othersubsectionswithin the production and distribution departments.Furthermore, it does not appear that there is a marked difference inthe type of work performed by employees in any of such subsections EL PASO ELECTRIC COMPANY241from the work performed by other employees in other subsections inthe production and distribution departments or from the work per-formed by other employees in the electrical division.On the con-trary, it is evident that a large degree of interdependence and func-tional coherence exists between the various subsections in the pro-duction and distribution departments and certain other subsectionsin the electrical division.Moreover, the I. B. E. W. has, in effect,recognized the inappropriateness of the units it contends to be ap-propriate because the contract which the respondent and the com-mittee of I. B. E. W. members entered into in February 1935 did notsegregate the employees in any such manner but merely providedthat the Committee was to be recognized as the bargaining agent forall of theproductionanddistributionemployees for the life of thecontract.Likewise, the proposed contracts submitted to the respond-ent by the I. B. E. W. in September 1935 did not segregate the em-ployees in the production and distribution departments.We,therefore, find that the employees in each of the subsections namedwould not constitute appropriate units.Inasmuch as we have found that the units alleged by the I. B. E. W.are not appropriate ones, the I. B. E. W.'s claim to a majority inappropriate units at the time of the alleged refusal to bargain cannotbe determined. Since on the basis of the record we do not find appro-priate any of the units alleged to be appropriate, or that theI.B. E. W. represented a majority of the employees within an appro-priate unit or units, we will dismiss the complaint in so far as italleges that the respondent has refused to bargain collectively withthe I. B. E. W. within the meaning of Section 8 (5) of the Act.IV. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative actign designed to effectuate the policies of theAct and to restore as nearly as possible the condition which existedprior to the commission of the unfair labor practices.We have found that the El Paso Electric Company Employees'Representation Plan was a labor organization formed and maintainedthrough the respondent's assistance and that the El Paso ElectricCompany Employees' Alliance is the same organization.We havefound that the Alliance is incapable of representing the employees'interests since it is not free from the respondent's influence, that itscontinued existence as a bargaining agency would operate as a deter-rent to the employees' exercise of their right to self-organization andwould prevent the cease and desist provisions of our order from 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving their full remedial effect. In order to effectuate the policiesof the Act we shall order the respondent to disestablish the Allianceas the representative of any of the respondent's employees for thepurposes of collective bargaining. 33The respondent entered into a contract with the Alliance in whichit is recognized as the exclusive bargaining representative of therespondent's employees.This contract was in effect at the time ofthe hearing.Since we have found that the Alliance was dominatedand supported by the respondent, and that the contract was anintegral part of the plan through which such domination and controlwas achieved and perpetuated, we shall order the respondent to ceasegiving effect to such contract or any renewal thereof.84We have also found that the respondent has discriminated inregard to the tenure of employment of the employees listed inAppendices A, B, and C when they were on a strike partially causedby the respondent's unfair labor practices, because of their member-ship in and activity on behalf of the I. B. E. W. The respondenturges that reinstatement should be denied to the strikers for variousreasons which we will now consider.W. E. Brown, R. L. Kendall,Max Rau,Harry Grimm, C. Boze-man, Harry Hantsche, and J. C. Blansit were alleged to have removedgaskets,drained water tanks, and committed other similar acts atthe Rio Grande 35 power plant when the strike became effective.Weare ofthe opinion that since the respondent was willing to condonethese actsand did not on that basis deny the right of any employee.to return to work, having stated in its answer that their jobs wereopen to them despite such acts, the Board in the exercise of its dis-cretion should not adopt under the circumstances of this case aharsher criterion and refuse to order the reinstatement of these men.The respondent urges that other employees are identified with actsof sabotage committed later during the strike and that the Boardshould not order the reinstatement of such employees.There isconsiderable evidence that damagewasdone to the respondent'sproperty.The evidence identifying specific individuals with theseacts is found in the narrative taken from the record of the FederalCourt in the injunction proceeding already referred to.13National Labor Relations Board v.Pennsylvania Gr eyhound Lines,Inc.,303 U S. 261.as SeeMatter of Williams Coal Company, et alandUnitedMine Workeisof America,DistrictNo.23,11N. L R B 579;Cf.NationalLabor Relations Board V StackpoleCarbon Company,supra.85 The respondent,in its answer and in its exceptionsto the ProposedFindings,refersto alleged sabotage in the Santa Fe station.The only evidencerelating to the Santa Festation appears in the narrativeof the testimonyof Lonnie Bowenand O.I.Hunter inthe proceedingsin the District Court, abovereferred to.The testimony of these two menwas with referenceto the February 1935 strike,and does notrefer to the February 1936strike, whichis here in issue.There is no evidencein the record that any injury was doneto the SantaFe station in the 1936 strike. EL PASO ELECTRIC COMPANY243This evidence discloses that on March 25, 1936, a policeman stoppeda car which was turning into the Albuquerque highway. The respond-ent's transmission lines follow this highway outside of the town wherethe car was stopped. Strikers Hantsche and Yates, listed in Appen-dix C, were in the car. The policeman found in the car two rolls ofcopper wire with 1-inch fish hooks attached.There is evidence in the record that wire could be and had beenused to short circuit the respondent's transmission lines.Hantscheand Yates have offered no explanation of the presence of the wire inthe,car, or of their presence in the neighborhood.Although the evi-dence does not conclusively establish that the two strikers had em-ployed or intended to employ the wire to injure the respondent's prop-erty, it is sufficiently persuasive to require some explanation on theirpart since it appears that such equipment was well suited to the"shorting out" of wires and not to ordinary legal uses which wouldexplain its presence in the car.Since no explanation was forthcom-ing, the Board finds that Hantsche and Yates either had injured orintended to injure the respondent's property with the wire and in theexercise of its discretion will not order their reinstatement.The remaining evidence relating to alleged acts of sabotage withwhich individuals were identified concerns strikers Artle, Papke, andByrd.We are of the opinion that this evidence is too indefinite andinconclusive to warrant us in finding that these strikers were respon-sible for the injuries to the respondent's property.The District Judgebefore whom the injunction suit was tried made no finding that anyparticular individual or individuals had engaged in acts injurious tothe respondent's property.Nor does the record disclose that thestrikers were ever prosecuted for the alleged acts of violence.Weshall, therefore, order their reinstatement.No other strikers were identified with acts of sabotage occurringafter the discharge.Acts which some strikers may have committedduring a strike do not disqualify the other strikers from reinstate-melit.86The Norris-La Guardia Act 87 provides that no member of anorganization participating in a labor dispute shall be held responsiblein any court of the United States for the unlawful acts of individualmembers except upon clear proof of actual participation in, or actualauthorization of such acts, or of ratification of such acts after actualknowledge thereof.We are of the opinion that the Board should beguided by this policy. The respondent argues that the acts of sabotagewere committed pursuant to a preconceived design or conspiracy ofthe organizer for the I. B. E. W. and the membership. The evidence30 SeeMatter of Republic Steel CorporationandSteelWorkers Organizing Cononittee,supra.ar29 U. S. C. A. 106. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not bear out this contention, nor does the record disclose anybasis for a finding of actual authorization or ratification of such acts,far less the clear proof required by the Norris-La Guardia Act.We find, therefore, that no individual striker, except Hantsche andYates, is sufficiently identified with the alleged sabotage committedafter the discharge to warrant the Board in refusing to order rein-statement of any of the strikers except the two above named.We now consider whether it would effectuate the purposes of theAct to deny reinstatement to J. A. Walker, H. Grimm, R. E. Artle,C. R. Hendricks, and W. E. Brown, the strikers who appear to havecommitted assaults upon non-striking employees.While we do notcondone such acts, and while the Board, in its discretion, has withheldorders for reinstatement of strikers because of crimes committed dur-ing the course of strikes, in all such cases the crime has been a seriousoffense, in most cases amounting to a felony rather than a misdemeanoras here.38The Board in its discretion should not deny reinstatementto those men who allegedly committed an assault and we find that itwould not effectuate the purposes of the Act to deny such reinstate-ment.'9In order to restore thestatus quoand thereby effectuate the pur-poses of the Act, we shall order the respondent to offer to all employeeslisted in Appendix A, except J. M. Hammer, who has since died, imme-diate and full reinstatement to their former positions, dismissing orretransferring, if necessary, employees hired or transferred from otherpositions since the commencement of the strike.We shall not orderthe reinstatement of the employees listed in Appendix B since theyhave signified that they do not desire reinstatement.The respondent discharged the strikers on February 29, 1936. It isimpossible to ascertain when the strikers would have abandoned thestrike and returned to work in the absence of the respondent's action indischarging them.Had the respondent not discharged the strikers,their back pay would have commenced from the date when theyapplied for work.However, by discharging them, the respondentmade it useless for the strikers to apply for their jobs. Since the un-certainty is caused by the respondent's illegal act in discharging thestrikers because of their union activity, we will indulge in no pre-sumption as to how long the strike might otherwise have lasted.40Accordingly, in order to restore thestatus quoas nearly as possibless SeeMatter of ElectricBoat CompanyandInternational Union of Marine and Ship-building Workers of America, Local No.6, 7 N. L. R. B. 572.39 SeeMatter ofRepublic Steel, supra.40The average duration of strikesin 1938 was 23.3 calendar days.United States De-partment of Labor, Bureau of Labor Statistics,BulletinNo 651, "Strikesin the UnitedStates 1880-1936," p. 51. EL PASO ELECTRICCOMPANY245under the circumstances, our order shall provide for back pay for thedischarged employees listed in Appendix A except J. M. Hammer,from the date of the discharge, February 29, 1936.4-1We shall orderthe respondent to make the discharged employees, listed in ,AppendixA, whole for any loss of pay they have suffered by reason of theirrespective discharges by payment to each of them of a sum equal tothe amount he normally would have earned as wages from the date ofhis discharge to the date of the offer of reinstatement, less his netearnings 42 during said period.IfHammer had not died subsequent to his discharge and priorto the date of hearing, it is clear that in order to do equity and placehim instatus quo,the respondent would be required to offer him re-instatement to his former position, with back pay from February 29,1936, to the date of his reinstatement..The remedial power committedto the Board by the Act is not affected by Hammer's death; only thetype of remedy is altered.The achievement of the ends toward whichthe Act is directed necessarily requires that the injury done the dis-criminatorily discharged employee be remedied in the most feasiblemanner under all the circumstances.We find that in order to effectu-ate fully the purposes of the Act, the respondent must compensateHammer's estate for his loss by reason of the discriminatory discharge;Accordingly, we shall order the respondent to pay to his personalrepresentative the appropriate sum for distribution in accordancewith the laws of the State of Texas.The employees listed in Appendix B who are not ordered reinstated,should, nonetheless, be made whole for any loss they may have sus-tained because of the discriminatory discharge in order to effectuatethe purposes of the Act.Accordingly, we shall order the respondentto make whole the discharged employees, listed in Appendix B, for anyloss of pay they may have suffered by reason of their respective dis-charges by payment to each of them of a sum equal to the amount henormally would have earned as wages from February 29, 1936, to the41Reminyton Rand,Inc.VNational Labor Relations Board,supra;Black DiamondSteamship Corporation V NationalLaborRelations Board,94 F.(2d) 875(C.C. A. 2d),certiorari denied 304 U S 579.Any otherdischarged, employees who have died since the discharge should be treated inthe manner provided for Hammer's claim below.42 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local2590,8 N. L R B. 440. Monies re-ceived for work performed upon Federal,State, county,municipal, or other work-reliefprojects are not considered as earnings,but, as provided below in the Order,shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-relief projects187930-39-vol 13-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate upon which lie obtained other regular and substantially equivalentemployment, less his net earnings 43 during said period.We shall not order back pay for the strikers listed in Appendix C,who we have found engaged in or intended to engage in sabotage andwho are not ordered reinstated.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III hereof,occurring in connection with the operations of the respondent de-scribed in Section I hereof, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith a foreign nation, and have led and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.VI. THE PETITION FOR INVESTIGATION AND CERTIFICATION OFREPRESENTATIVESWe have found in subsection G of Section III hereof that the unitsthe I. B. E. W. claims to be appropriate are not appropriate.Asthe I. B. E. W. does not claim that it represents a majority of theemployees in an appropriate unit, no question has arisen concerningrepresentation within an appropriate unit.44We will, therefore, dis-miss the petition for investigation and certification of representatives.Upon the basis of the foregoing findings of fact and upon theentire record in the consolidated cases, the Board makes the fol-lowing :CONCLUSIONS OF LAW1.Local Union 585, International Brotherhood of Electrical Work-ers, and the organization now known as the El Paso Electric Com-pany Employees' Alliance, are labor organizations, within the mean-ing of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the ad-ministration of the labor organization formerly known as the ElPaso Electric Company Employees' Representation Plan and nowknown as the El Paso Electric Company Employees' Alliance andcontributing support thereto since July 5, 1935, has engaged in and isengaging in unfair labor practices within the meaning of Section 8(2) of the Act.3.The strike of February 27, 1936, was a labor dispute within themeaning of Section 2 (9) of the Act and the strikers remainedemployees within the meaning of Section 2 (3) of the Act.43Net earnings" are defined in footnote 41,supra.44 SeeMatter of American Woolen 'Company, Nat'l. and Providence MillsandInde-pendent Textile Union of Olncytiille,5N.L. R B. 144 EL PASO ELECTRICCOMPANY2474.The respondent, by discriminating in regard to the tenure ofemployment of the employees listed in Appendices A, B, and C, there-by discouraging membership in the I. B. E. W., has engaged in andis engaging in unfair labor practices within the meaning of Section8 (3) of the Act.5.The respondent, by interfering with, restraining, and coercingits employees in the rights guaranteed in Section 7 of the Act, hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.7.The respondent has not refused to bargain collectively withthe representative of its employees within the meaning of Section8 (5) of the Act.8.No question concerning representation has arisen in an appro-priate bargaining unit.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct the National Labor Relations Board hereby orders that therespondent,El Paso Electric Company, El Paso, Texas, and itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of theEl Paso Electric Company Employees' Alliance, or with the forma-tion or administration of any other labor organization 'of, its em-ployees, and from contributing support to the ' El Paso ElectricCompany Employees' Alliance or to any other labor organization ofits employees ;(b)Giving effect to any contracts it may have with the El PasoElectric Company Employees' Alliance;(c)Discouraging membership in Local Union 585, InternationalBrotherhood of Electrical Workers, or in any other labor organiza-tion, by discriminating in regard to hire or tenure of employmentor any term or condition of employment;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed by Section 7 of the Act. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the followingaffirmativeaction which the Board findswilleffectuatethe policies of the Act :(a)Withdraw all recognition from the El Paso Electric Com-panyEmployees'Alliance as representative of employees for thepurposes of dealingwith the respondent concerninggrievances, labordisputes,wages, ratesof pay, hours of employment, or conditions ofemployment, and completely disestablish the El Paso Electric Com-pany Employees' Alliance as such representative;(b) Offer the employees listed in Appendix A, except J. M. Ham-mer, immediate and full reinstatement to their former positionswithout prejudice to their seniority and other rights and privileges;(c)Make whole the employees listed in Appendix A, except J. M.Hammer, for any loss of pay they have suffered by payment to eachof them respectively, of a sum of money equal to that which eachwould normally have earned as wages from February 29, 1936, tothe date reinstatement is offered, less the net earnings of each ofthem, respectively'45 during such period; deducting, however, fromthe amount otherwise due to each of said employees, monies receivedby each employee during said period for work performed upon Fed-eral,State, county, municipal, or other work-relief projects, and payover the amount, so deducted, to the appropriate fiscal agency of theFederal, State, county, municipal, or other government or govern-ments which supplied the funds for said work-relief projects;(d) Pay thepersonalrepresentatives of J. M. Hammer, deceased, asum of money equal to the amount he would have earned as wagesfrom February29, 1936,to the date of his death, less his net earn-ings 48during such period ; deducting, however, from the amountotherwise due to said personal representatives, monies received byJ.M. Hammer during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount, so deducted, to the appropriate fiscal agency of the Fed-eral, State,county, municipal, or other government or governmentswhich supplied the funds for said work-relief projects;(e)Make whole the employees listed in Appendix B for anyloss of pay they havesufferedby payment to each of them, respec-tively,a sum ofmoney equal to that which each would normallyhave earned as wages from February 29, 1936, to the date when eachof them, respectively, obtainedregularand substantially equivalentemployment, less the net earnings 47 of each of them respectively,during such period; deducting, however, from the amount otherwise45 "Net earnings"are defined in footnote 42,supra.b Ibid.47Ibid. EL PASO ELECTRIC COMPANY249due to each of said employees,monies received by each employee dur-ing said period for work performed upon Federal, State, county,municipal,or other work-relief projects, and pay over the amount, sodeducted,to the appropriate fiscal agency of the Federal,State,county,municipal,or other government or governments which sup-plied the funds for said work-relief projects;(f) Immediately post notices to its employees in such places as,general bulletins are usually posted, and maintain such notices for aperiod of at least sixty (60) consecutive days from the date of posting,stating(1) that the respondent will cease and desist as provided afore-said, and(2) that the El Paso Electric Company Employees'Allianceis disestablished as representative of employees for the purposes ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of employ-ment ;(g)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed in so far as it alleges that the respondent has refused to bar-gain with Local Union 585, International Brotherhood of Electricalmeaning of Section 8(5) of the Act.IT 1.9 FURTHER ORDERED that the petition filed by Local Union 585,International Brotherhood of Electrical Workers, for an investigationand certification of representatives be, andit herebyis,dismissed.APPENDIX AR. E. ArtleH. J. BacklerP. J. BaxterJ.C. BlansitC.M. BosemanW. E. BrownJose CaroM. CastilloM. DiazJ. FierroN. GomenH. GrimmT. A. GschwindJ.M. HammerL. E. HallW. H. HarrisonC. A. HayesC. R. HendricksA. W. HodgesC. A. HommelI.K. HudsonR. L. KendallK. LambrightM. A. RauG. H. ReevesJ.H. RobertsS. SalasH. F. ScholtzL. H. SweetlandM. D. ThomasY. VasquesJ. E. Wailes 250DECISIONSOF NATIONALC. B. BarclayJohn X. BarkleyF.W. BassCyril BeareH. W. BetheaJ. E. BrownR. C. ByrdN. P. ClayJ.M. CurryD. K. DanielJ. C. GallagherLABOR RELATIONS BOARDE. E. HartnettC. KnightW. B. KnightA. H. LyonC. S. MurrellT. P. OrrD. R. PapkeT. C. RobertsonJ.G. Shill .W. S. TraylerR. S. WebberAPPENDIX BE. H. McNeelyC. D. TerrellJ. E. WalkerC.WebbAPPENDIX CH. W. HantscheJ. P. YatesMR. WILLIAM M. LEisERSON took no part in the consideration of theabove Decision and Order.